Citation Nr: 1752608	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-07 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, with generalized anxiety disorder and depression, to include as secondary to the service-connected lumbar spine disability. 

2.  Entitlement to service connection for an eye disability, to include as secondary to the service-connected lumbar spine disability. 

3.  Entitlement to service connection for a bilateral foot disability, to include as secondary to the service-connected lumbar spine disability. 

4.  Entitlement to service connection for a bilateral hand disability, to include as secondary to the service-connected lumbar spine disability. 

5.  Entitlement to service connection for bilateral hip disability, to include as secondary to the service-connected lumbar spine disability. 

6.  Entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected lumbar spine disability. 

7.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to the service-connected lumbar spine disability. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John McNally, III


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to service connection for general anxiety has been recharacterized as service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar spine disability in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This issue will be discussed immediately below.  

The remaining issues on appeal will be discussed further in the REMAND section of the decision.  These claims are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a current acquired psychiatric disorder, to include as secondary to service-connected lumbar spine disability, is related to active duty service and/or is caused or made worse by his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depression, to include as secondary to service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records show that the Veteran was treated for anxiety during service.  

A June 2011 VA examination report shows that the Veteran reported feeling overwhelmed, anxious and irritable.  He noted suffering from panic attacks and occasionally feeling depressed.  A diagnosis of generalized anxiety disorder was provided.  The VA examiner stated that there was no documentation to suggest that the Veteran's depression was directly connected to his service-connected arthritis.  Depression was typically multifactorial.  In this case, the VA examiner did not see any clinical evidence that connected directly what occurred in the military with the present mood.  At this point, the VA examiner could only speculate as to if there was any connection, but did not suspect that there was.  

A correspondence from the Veteran's former spouse, Y.R., indicates that she was married to the Veteran from January 1975 to May 1986.  She noted that the Veteran suffered from depression and anxiety due to a parachute malfunction while in service.  A June 2011 correspondence from C.R., a former spouse, notes that the Veteran was depressed and had panic attacks due to constant pain in his joints, especially in his back.  

In an August 2012 VA medical addendum, the VA examiner noted a review of the Veteran's service treatment records.  The VA examiner stated that anxiety and depressive "symptoms" were typically normal reactions seen in most individuals.  The symptoms described appeared to be representative of a transient situation or a short symptom duration complex problem inconsistent with what was referred to as psychopathology.  The VA examiner noted that his impression remained as stated in the previous VA examination report. 

The Veteran was afforded a VA examination in January 2015.  Symptoms of depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively and chronic sleep impairment were noted.  Diagnoses of major depressive disorder and unspecified anxiety disorder were provided.

The VA examiner stated that based on a review of all available electronic records including the VBMS file, the Veteran's self-report and the scores on the examination, the Veteran met the full diagnostic criteria for an assessment of major depressive disorder and unspecified anxiety disorder.  The VA examiner opined that the Veteran's conditions were at least as likely as not caused by or a result of military stressors, particularly the parachute accident. 

In an October 2015 VA medical addendum, the VA examiner indicated a review of the Veteran's service treatment records and source of his anxiety and depression.  It was noted that depression and anxiety have a multi-faceted origin.  The VA examiner then stated that she could not opine whether the Veteran's condition was related to service treatment for anxiety/depression and/or the service-connected back condition without resorting to mere speculation. 

At the Veteran's September 2016 Board videoconference hearing, he noted that while in service, he had jumped out of an aircraft as the fifth jumper, but was the first person to hit the ground.  This was due to his parachute not opening correctly.  He stated that he hurt his back at that time.  He noted anxiety which was attributed to his lumbar spine injury.  

In consideration of the evidence of record, it appears that the evidence of record is in equipoise as to the possible relationship between the Veteran's acquired psychiatric disorder and his military service and service-connected lumbar spine disability.  The Board is mindful of the June 2011, August 2012 and October 2015 VA opinions which note that opinions could not be provided without mere speculation; however, those opinions only serves to place the evidence in a state of relative equipoise with the January 2015 VA medical opinion which noted that the Veteran's conditions were at least as likely as not caused by or a result of military stressors, particularly the parachute accident (which led to the lumbar injury) and the lay statements of the Veteran and his formers spouses.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, as there is competent medical and lay evidence both in favor of and against the claim of secondary service connection, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  As such, after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has an acquired psychiatric disorder that is related to his service-connected lumbar spine disability.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include as secondary to service-connected lumbar spine disability, is granted.


REMAND

The Board finds that additional development is needed for the claims remaining on appeal. 

Regarding the claims for service connection for an eye disability, for a bilateral foot disability, for a bilateral hand disability, for a bilateral hip disability, for a bilateral knee disability and for a bilateral shoulder disability, in the Veteran's March 2014 substantive appeal, it was asserted that the claimed disabilities were a result of his service-connected lumbar spine disability.  

Prior to this statement, the Veteran had not sought service connection for these claims secondary to a claimed disability.

Further, at the Veteran's September 2016 Board videoconference hearing, he noted tha this parachute did not opening correctly during a jump from an aircraft while in service.  He noted pain in his hips, feet and shoulders which was attributed to his service-connected lumbar spine injury.  

A review of the record shows that an August 2012 VA examination report reflects a diagnosis of open angle glaucoma for the Veteran's claimed eye disability.  The Veteran had stated that he was struck with a baseball bat in 1975.  The VA examiner opined that the Veteran's condition was not related to the superior periorbital trauma that occurred in 1995.  For the claimed bilateral foot disability, the report shows diagnoses of Morton's neuroma, metatarsalgia, pain and myositis.  The Veteran stated that he had fallen when his parachute malfunctioned while in service.  The VA examiner noted that there was no military nexus for the specific finding of Morton's neuroma or myositis of intrinsic muscles of the foot.  

Continuing in the August 2012 VA examination report, for claimed bilateral hip disability, a diagnosis of hip strain was provided.  For the claimed bilateral knee disability, a diagnosis of knee strain was provided.  For the claimed bilateral shoulder disability, a diagnosis of shoulder strain was provided.  For the claimed bilateral hand disability, a diagnosis of mild osteoarthritis was provided.  

In an October 2012 VA addendum, the VA examiner opined that the Veteran's bilateral leg, arm, hand, shoulder and hip disabilities were less than likely than not caused by his military service.  The VA examiner noted that the military records showed that as the Veteran only had back problems since 1973, the rest of the joint pain started less than 10 years ago and was less likely related directly to military service but rather was degenerative joint disease related to aging.  

Based on the above evidence, the Board finds that a remand is required to afford the Veteran new examinations that adequately address the claimed secondary relationships between any eye, bilateral foot, bilateral hand, bilateral hip, bilateral knee and bilateral shoulder disabilities found upon examination and the Veteran's service-connected lumbar spine disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Of note, these issues of entitlement to service connection on a direct and secondary basis are inextricably intertwined with the issue of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, adjudication of a TDIU must be deferred pending development action on the rating reduction issue.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the remaining service connection claims under 38 C.F.R. § 3.310 (secondary service connection).

2.  Schedule the Veteran for VA examination(s) by an appropriate medical professional to determine the nature and etiology of any current eye, bilateral foot, bilateral hand, bilateral hip, bilateral knee and bilateral shoulder disabilities.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is asked to specifically address the following questions for each disability found upon examination: 

a.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed current eye, bilateral foot, bilateral hand, bilateral hip, bilateral knee and bilateral shoulder disabilities found on examination had its onset during, or is etiologically related to, service?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed current eye, bilateral foot, bilateral hand, bilateral hip, bilateral knee and bilateral shoulder disabilities was/were caused by the Veteran's service-connected lumbar spine disability?

c.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed current eye, bilateral foot, bilateral hand, bilateral hip, bilateral knee and bilateral shoulder disabilities was/were aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected lumbar spine?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's disability prior to aggravation by the service-connected lumbar spine.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions.

3.  After completion of the above development, the Veteran's claims remaining on appeal, to include entitlement for TDIU, should be readjudicated.  If the claims remain denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


